Opinion disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
En Puerto Rico, como fundamento primordial de nues-tro ordenamiento jurídico penal, rige el principio de legali-dad, axioma básico contenido en la antigua máxima nulla poena sine lege. Conforme a éste, el Estado no puede instar una acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, ni se puede imponer penas que la ley no haya establecido previamente. Art. 8 del Código Penal, 33 L.P.R.A. see. 3031. Esto quiere decir que, en un caso en que se le imputa a alguien la comisión de un delito, tal delito y la pena que acarrea tienen que estar claramente previstos en el orde-namiento penal antes de que hayan ocurrido los hechos punibles. No se puede castigar a una persona por una con-ducta que no esté expresa y claramente contenida dentro *156de las que el ordenamiento penal prohíbe. Tampoco se puede crear delitos por analogía.
Uno de los corolarios del principio de legalidad es que los estatutos penales deben interpretarse restrictiva-mente. Si existen dudas sobre el alcance o la aplicación de una disposición penal, tales dudas deben resolverse en favor del acusado. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993); Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 409 (1988); Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 260 (1983); Pueblo v. Uriel Álvarez, 112 D.P.R. 312, 313 (1982). Como consecuencia de estas normas fundamentales y del mandato constitucional sobre el debido proceso de ley, no se puede hacer responsable en lo criminal a una persona por un proceder que ella razonablemente no podía prever que estuviese prohibido. Pueblo v. Tribl. Superior, 81 D.P.R. 763, 787 (1960).
En el caso de autos, el texto de la ley bajo la cual se condenó a los apelantes no está suficientemente claro. Por el contrario, contiene lagunas y vaguedades que no permi-ten afirmar que la conducta de los acusados estaba razona-blemente prevista en las prohibiciones de ley. Aplican aquí, pues, los fundamentales principios jurídicos antes reseña-dos, por lo que este Tribunal, en lugar de confirmar la con-dena de instancia, ha debido revocarla. Veamos.
De un análisis del lenguaje pertinente del estatuto en cuestión y de los propios señalamientos hechos por la ma-yoría en su opinión surge, en primer lugar, que al incorpo-rarse al estatuto que regula la profesión médica las en-miendas introducidas por la Ley Núm. 1 de 25 de junio de 1986 (20 L.P.R.A. sec. 31 et seq.), la Legislatura dejó fuera del texto una frase importante, por lo que una parte de éste, referente al delito de la práctica ilegal de la medicina, resulta incoherente. La mayoría conjura por su cuenta esta obvia incoherencia al suplir ahora lo que, a su juicio, el legislador dejó fuera. Esto de por sí levanta dudas sobre si *157puede aplicarse esta ley a los acusados en este caso, con-forme con el principio de legalidad.
En segundo lugar, por otras deficiencias en el texto de la referida ley, conforme señala la propia mayoría en su opi-nión, existe una controversia en tomo a si el estatuto alu-dido tipifica el delito en cuestión como uno que tiene varios elementos constitutivos o, en cambio, si dicho estatuto es-tablece más bien diferentes modalidades del referido delito. La mayoría intenta conjurar esta segunda deficien-cia al resolver, por primera vez, que el estatuto aludido crea distintas modalidades del delito en cuestión. Rechaza así la interpretación alterna alegada por los apelantes, de que el estatuto enumera diferentes elementos del delito.
Esta segunda intervención de la mayoría del Tribunal para remediar las fallas del estatuto, vista junto con la primera, pone de relieve las serias dificultades que existen conforme con el principio de legalidad, para aplicar dicho estatuto a los acusados. Resulta evidente que para llegar a su conclusión de que el estatuto tipifica varias modalidades del delito de práctica ilegal de la medicina, la mayoría se ha visto en la necesidad de aducir diversos fundamentos, lo que de por sí resalta aún más el carácter confuso, poco claro, de la disposición en cuestión con respecto a los acusados.
La posición de la mayoría se toma insostenible una vez se examinan los fundamentos referidos, ya que todos son realmente endebles. Según la mayoría, la Legislatura equi-vocadamente utilizó, en el texto de la ley en cuestión, la conjunción “y”, que de ordinario se considera copulativa, cuando debió haber usado “o” (conjunción disyuntiva), por-que de lo contrario dicho texto tendría un significado absurdo. Añade la mayoría que su interpretación encuen-tra apoyo en una antigua decisión nuestra, en El Pueblo v. Ruiz, 25 D.P.R. 590, 592 (1917), en la cual este Tribunal llegó a una determinación supuestamente similar en reía-*158ción con un estatuto antecesor del que es ahora objeto de nuestro análisis. Finalmente, en lo que es claramente un razonamiento por analogía, la mayoría aduce que sería ab-surdo resolver que quien se anuncie como médico genera-lista, no incurre en el delito de práctica ilegal de la medi-cina, a menos que además pretenda estar capacitado para examinar, diagnosticar o recetar como tal, cuando el legis-lador dispuso que el que tan sólo se anuncie como especia-lista sin serlo, comete un delito sujeto a la misma pena.
Los referidos fundamentos no son inexpugnables. Por el contrario, en el caso de autos existen otros fundamentos que permiten razonablemente interpretar el estatuto en cuestión de una manera distinta de como lo hace la mayoría.
El texto de la ley que fue objeto de análisis en El Pueblo v. Ruiz, supra, es claramente distinto del que tenemos ahora ante nuestra consideración. Allí examinamos la apli-cación de la ley de 1903, que disponía como delito menos grave el ejercicio ilegal de la “medicina o cirugía o cuales-quiera otras ramas de éstas, o la obstetricia”, sujeto a una multa no mayor de quinientos dólares ($500) o pena de reclusión por un término de treinta (30) a noventa (90) días. En aquel caso, el acusado había alegado, que como en el texto de la ley vigente entonces se usaba la conjunción “y”, en lugar de la “o” usada en el texto original para que se entendiera cometido el delito de práctica ilícita de la medi-cina, no era suficiente únicamente que se prescribiera una receta, “sino que era necesario que esa prescripción la hi-ciera una persona que hubiera añadido a sus nombres las letras D.M. y que públicamente se anunciara como médico”. Id., págs. 590-591. Al rechazar tal alegación, allí resolvimos que, no obstante la redacción del estatuto, la intención legislativa era tal que
... una persona que a sabiendas y con intención de usurpar las funciones de los médicos autorizados, prescribiere para uso de cualquiera otra persona alguna medicina, etc., comete el delito *159aunque no haya añadido a su nombre las letras M.D., ni se haya anunciado públicamente como médico o cirujano. Id., pág. 592.
Como puede observarse, no resolvimos allí de manera expresa alguna, como alega la mayoría, que las diversas circunstancias mencionadas en el estatuto correspondían a distintas modalidades del delito. Más bien, resolvimos úni-camente que el principal motivo de la enmienda introdu-cida por la Ley Núm. 6 de 11 de marzo de 1915 (20 L.P.R.A. sec. 31 n.) era requerir, para que quedara perfeccionado el delito, que se probara que la prescripción se había hecho a sabiendas y con la intención de usurpar las funciones de los médicos autorizados. El Pueblo v. Ruiz, supra, pág. 593. Resolvimos, además, en aquel caso que podrían existir si-tuaciones en las que el simple hecho de prescribir un me-dicamento no debiera ser considerado como delictivo, a me-nos que hubiese la intención de usurpar las funciones de un médico autorizado o que el hecho aislado “sea tan com-pleto en sí, que cumpla con todas las exigencias de la ley”. Id., pág. 594. No es correcto, pues, utilizar a El Pueblo v. Ruiz, supra, como lo hace la mayoría, como fundamento para resolver que el tercer párrafo del Art. 9 de la Ley Núm. 22 de 22 de abril de 1931, según enmendada, 20 L.RR.A. see. 39, establece varias modalidades del delito de práctica ilegal de la medicina y que, entre ellas, anunciarse como médico generalista, por sí solo, constituye el delito referido. Aparte del error sustancial que significa resolver a base de analogías, cuando ello está expresamente prohi-bido por el Código Penal, por razón del principio de legali-dad, la mayoría utiliza a El Pueblo v. Ruiz, supra, acomodaticiamente. Aduce que la decisión sostiene algo más de lo que realmente resolvimos allí. Cabe señalar, ade-más, que apoyar su decisión en El Pueblo v. Ruiz, supra, es improcedente también, porque la naturaleza del delito que es objeto de nuestra consideración ahora, es cualitativa-mente distinta de la que analizamos en El Pueblo v. Ruiz, *160supra, por ser el de autos un delito grave que conlleva pena de dos (2) a cinco (5) años de reclusión, cuando en El Pueblo v. Ruiz, supra, tratamos con un misdemeanor.
Por otro lado, si ya en El Pueblo v. Ruiz, supra, en refe-rencia al uso de la conjunción "y”, habíamos intimado la importancia de utilizar el lenguaje correcto en la redacción de la definición del delito de práctica ilegal de la medicina, habría que cuestionar la verdadera intención de la Legis-latura al utilizar de nuevo dicha conjunción “y” en Ia próxima versión de la ley en cuestión y de mantener su uso en dicha ley, luego de numerosas enmiendas a ésta.(1)
Finalmente, debe señalarse que la interpretación de la mayoría de que el estatuto vigente no enumera diferentes elementos del delito de práctica ilegal de la medicina sino *161que, más bien, define varias modalidades de dicho delito, no sólo no está apoyada realmente por lo que antes había-mos resuelto en El Pueblo v. Ruiz, supra, sino que es incompatible con lo que resolvimos en un caso mucho más reciente. En Pueblo v. Rodríguez, 91 D.P.R. 721 (1965), con-cluimos que un quiropráctico había incurrido en el delito de práctica ilegal de la medicina por la concurrencia de varios elementos.(2) Allí dijimos:
... [D]e la evidencia documental se desprende que el acusado no es un médico debidamente autorizado a ejercer su profesión en Puerto Rico, y que al firmar el certificado lo hizo haciéndose pasar por médico cirujano en el ejercicio de su profesión en Puerto Rico y además que diagnosticó la ausencia de ciertas enfermedades en las personas a favor de quien expidió los certificados. Pueblo v. Rodríguez, supra, pág. 726.
En resumen, pues, aunque en ocasiones esta Curia está obligada a estudiar minuciosamente la intención legisla-tiva para tratar de subsanar errores en la redacción esta-tutaria, un análisis tan enrevesado y controvertible como el que utiliza la mayoría en esta ocasión para “esclarecer” qué es lo que supuestamente abarca el delito en cuestión, no se ciñe a las restricciones impuestas por el principio de legalidad en casos penales y, ciertamente, no justifica la aplicación de ese análisis de manera retroactiva. (3) Más bien, el principio de legalidad requiere que en la interpre-*162tación de un estatuto penal que no esté claro, como es el caso del estatuto en cuestión, el juzgador se limite al sig-nificado establecido de las palabras, en lugar de adoptar un significado nuevo, deducido del propósito general del estatuto. Meléndez v. Tribunal Superior, 90 D.P.R. 656, 659 (1964). Por ello, no es correcto tampoco sostener la condena impuesta a los apelantes por haber practicado la “medicina holística” o “naturopatía”, sin licencia, a base de un análi-sis del significado general de lo que significa la práctica de la “medicina”, si ello no surge inequívocamente del texto de la ley que tipifica el delito. Ausente una definición estatu-taria clara que prohíba la práctica de la naturopatía, el estatuto tiene que ser interpretado restrictivamente, de la manera más favorable a los acusados. En el caso de autos, como la mayoría ha optado por un curso que desatiende estos principios fundamentales, disiento.
HH HH
Aparte del problema medular que ya hemos discutido, este caso presenta otros problemas que destacan cuán im-*163procedente es la actuación de la mayoría en el caso de autos.
En Puerto Rico existe el Tribunal Examinador de Médi-cos, el cual, dentro de las funciones que le delegó la Legis-latura y sujeto al marco normativo que fija su ley habilita-dora, es el organismo administrativo especializado encargado de velar por que se presten a nuestros habitan-tes servicios de salud de la más alta calidad posible. Como parte de sus funciones, el Tribunal Examinador de Médicos tiene la responsabilidad de revisar lo que constituye la práctica general de la medicina, las especialidades y sub-especialidades, conforme a los diversos avances tecnológi-cos y científicos en cada área. Asoc. Drs. Med. Cui. Salud V. v. Morales, 132 D.P.R. 567 (1993). Sin embargo, aquí no hemos tenido la oportunidad de conocer la posición oficial del referido organismo, y sus fundamentos concretos, en relación con la cuestión, altamente controversial, de si se requiere una licencia expedida por dicho cuerpo para ejer-cer la naturopatía.(4) Tampoco formaron parte del proceso habido en instancia otros individuos y grupos con intereses obvios en la cuestión que tenemos ante nos ahora, tales como las personas que ejercen el numeroso y variado grupo de prácticas y supuestas ciencias que se agrupan bajo el término general de la naturopatía;(5) las personas que constituyen la clientela corriente de los distintos tipos de *164naturópatas, incluyendo aquellos que sólo creen en la sa-nation del cuerpo mediante métodos naturales tales como las energías propias y las plantas para la salud; el Depar-tamento de Salud; el Departamento de Asuntos del Consu-midor; el Colegio de Nutricionistas y Dietistas de Puerto Rico; la Asociación Médica de Puerto Rico; la Asociación de Naturópatas de Puerto Rico; las instituciones educativas que se dedican a la formación de los naturópatas,(6) y otros.(7) En el caso de autos, lo único que se llevó a cabo fue un proceso criminal contra dos individuos que alegan ser doctores en medicina holística y/o medicina biomagnética, en el cual testificaron únicamente dos agentes encubiertos —quienes se hicieron pasar por clientes de los apelantes e inventaron los padecimientos para ser atendidos por és-tos— y un perito médico. Por ello, el caso de autos no es el apropiado para resolver cuáles son los requisitos, si al-guno, para ejercer la naturopatía en Puerto Rico. No está ante nos el expediente apropiado para que pasemos un jui-cio tan tajante sobre este asunto, como el que hace la ma-yoría en su opinión, que para todos los efectos prácticos convierte en delito el solo ejercer como naturópata en Puerto Rico.
Por otro lado, debemos destacar que no contamos con ninguna política pública formulada por la Asamblea Legis-lativa en relación con la práctica de la naturopatía. Bajo nuestro sistema de gobierno, el derecho de una persona a ejercer cualquier profesión o negocio que crea conveniente no es absoluto, sino que está limitado por los requisitos y las condiciones que razonablemente imponga la Legisla-tura en el ejercicio del poder regulador (police power) que tiene el Estado, para beneficio de la comunidad. Asoc. Drs. Med. Cui. Salud V. v. Morales,, supra; Col. Ing. Agrim. P.R. *165v. A.A.A., 131 D.P.R. 735 (1992); Santiago v. Trib. Exam. de Médicos, 118 D.P.R. 1 (1986); Pérez v. Junta Dental, 116 D.P.R. 218, 233 (1985); Román v. Tribl. Exam, de Médicos, 116 D.P.R. 71, 77 (1985). De acuerdo con ello, la Legisla-tura, luego del debido proceso de deliberación y debate pú-blico, podría reglamentar la práctica de la naturopatía en nuestra Isla de manera que se requiera una licencia del Tribunal Examinador de Médicos o de alguna otra junta' examinadora para ejercerla; incluso es concebible que pu-diera prohibir tal práctica, si hubiese bases y razones ade-cuadas para ello. Sin embargo, la Legislatura, a pesar de haber tenido ocasión para aprobar tal legislación, ha op-tado por no hacerlo.(8) No nos corresponde a nosotros, en el estrecho contexto de un caso criminal, por puro fíat judicial, prohibir la naturopatía en Puerto Rico.
H-1 H-1 HH
Finalmente, estamos de acuerdo con el Procurador General en que el propósito primordial del estatuto en cues-tión es penalizar la “usurpación de funciones con carácter eminentemente médico, sin tener la debida autorización” para ello. En el caso de autos, sin embargo, hay razones serias para dudar que tal usurpación haya ocurrido.
Surge de la exposición narrativa de la prueba que los apelantes en este caso no hicieron un examen físico o mé-dico a los agentes encubiertos; sólo los entrevistaron y les hicieron llenar un formulario; no les diagnosticaron ningún padecimiento;(9) no les dijeron que eran médicos; no utili-*166zaban el título de “Doctor en Medicina” o de la abreviatura “M.D.” como expresa la ley, ni ninguna otra sigla que co-múnmente usan los doctores en medicina, y no les receta-ron medicamentos.(10) No existe evidencia en el expediente ante nos de que los apelantes, en el caso de autos, se hicie-ran pasar por médicos, en el sentido convencional. No queda claro, de modo alguno, que en este caso se haya co-metido lo que tradicionalmente constituye el delito de práctica ilegal de la medicina, como no se cometería obvia-mente cuando algún ministro religioso, digamos, se ofrece como intermediario divino o de fuerza supranaturales para “sanar” al que se siente enfermo.
En una sociedad democrática y pluralista como es la nuestra, es necesario no confundir al embaucador y al impostor con los que ejercen menesteres inusitados, que a algunos nos pueden parecer extraños. Sobre todo, los que ejercemos alguna función de autoridad pública debemos estar siempre vigilantes que en nuestro afán por proteger el auténtico interés público, no lleguemos al extremo del paternalismo, ni que confundamos el bien común con los intereses de algún gremio o elite social.

(1) Originalmente, el Art. 9 de la Ley Núm. 22 de 22 de abril de 1931 (20 L.P.R.A. see. 39) disponía, en lo pertinente, de la manera siguiente:
“Para los efectos de esta Ley se considerará como ejerciendo ilegalmente la medicina ... a cada persona que, sin poseer una licencia expedida por el Tribunal Examinador de Médicos de Puerto Rico, se anunciare o se hiciese pasar como médico, cirujano, osteópata, practicante, o comadrona, prestare servicios como tales, e inter-viniere en el tratamiento de enfermedades o defectos físicos, recibiere o no remune-ración por tales servicios.” 1931 Leyes de Puerto Rico 205, 211.
En 1945, mediante la Ley Núm. 304 de 15 de mayo, el referido artículo fue enmendado, en lo pertinente, de la manera siguiente:
"... se anunciare o se hiciese pasar como médico, cirujano, osteópata, practi-cante, o comadrona, y que se haga pasar como capacitado para diagnosticar, tratar, operar, o recetar para cualquier enfermedad, dolor, lesión, deformidad, o condición física, reciba o no remuneración por tales servicios. 1945” Leyes de Puerto Rico 115.
Este artículo fue enmendado mediante las Leyes Núm. 97 de 21 de junio de 1961 y Núm. 18 de 24 de abril de 1972 (20 L.P.R.A. see. 39). En 1980, mediante la Ley Núm. 112 de 4 de junio, se enmendó este artículo de nuevo para cambiar el delito de uno menos grave a grave con la pena que existe hoy día. En ese momento se adoptó un lenguaje similar al que tenemos ahora:
"... escribiere redactare o publicare un aviso o anuncio pretendiendo estar ca-pacitada legalmente para ejercer la medicina o la osteopatía; ofreciere servicios de medicina u osteopatía por medio de algún aviso, anuncio o en cualquier otra forma; y que pretendiere estar capacitado para examinar, diagnosticar, tratar, operar, o recetar para cualquier enfermedad, dolor, lesión, deformidad, o condición física, y/o mental o que lleve a cabo o se ofrezca por cualesquiera medios o métodos para exa-minar, diagnosticar, tratar, operar, o recetar para cualquier enfermedad, dolor, le-sión, deformidad, o condición física y/o mental, reciba o no remuneración por tales servicios.” 1980 Leyes de Puerto Rico 392, 398.
Posteriormente, se enmendó en términos generales: Véanse: Ley Núm. 1 de 25 de junio de 1986 (para cambiar el término “osteopatía” por el de “osteología”, en cuyo momento alegadamente se dejó fuera inadvertidamente una frase); Ley Núm. 131 de 22 de jubo de 1988 (20 L.P.R.A. see. 39).


(2) En ese caso se acusó a un quiropráctico de practicar ilegalmente la medicina, por éste haber expedido unos documentos en los cuales certificaba haber examinado a unas personas y haber llegado a la conclusión de que éstas no padecían de locura, epilepsia, idiotez, sífilis o de enfermedad venérea alguna que les impidiera contraer matrimonio.


(3) La interpretación que proponen los apelantes está también razonablemente apoyada por la redacción del aludido articulado en su totalidad. Nótese que en la Ley de Í931, antecesora de la actual, se enumeraron una serie de prácticas que también constituían delitos menos graves, separadas del delito de' práctica ilegal de la medi-cina, sujetas a la misma pena. Estas fueron enumeradas por separado de manera similar a como existen actualmente. Véase 1931 Leyes de Puerto Rico 211.
De ahí surge el texto de la última parte del tercer párrafo del artículo objeto de nuestra consideración, el cual, luego de ser enmendado en varias ocasiones, dispone ahora lo siguiente:
“... Constituirán, además, delito grave sujeto a las penalidades establecidas en el primer párrafo de esta sección las siguientes prácticas:
*162“(1) El uso del título de ‘Doctor en Medicina’, o de la abreviatura ‘M.D.’, usada ésta sola, o asociada a otros términos, con el propósito de solicitar pacientes, excepto en los casos de personas que estuvieren legalmente autorizadas para ejercer la me-dicina en Puerto Rico.
“(2) Anunciarse como especialista o ejercer como tal, sin estar debidamente cer-tificado por el Tribunal Examinador de Médicos conforme a lo dispuesto en la see. 52d de este título.
“(3) Contratar o emplear a cualquier persona como médico u osteólogo sin estar debidamente autorizado por el Tribunal o cuando se le haya suspendido, revocado o cancelado la licencia.
“(4) Anunciarse como, o usar el título de osteólogo a menos que sea un osteólogo debidamente autorizado a ejercer como tal en el Estado Libre Asociado de Puerto Rico.
“(5) Someter documentos falsos o fraudulentos al Tribunal con el propósito de obtener una licencia de médico, osteólogo o la certificación de una especialidad.” 20 L.P.R.A. see. 39.
Como vemos, un individuo podría razonablemente pensar que si el legislador hubiese querido establecer varias modalidades separadas del delito en la primera parte de este párrafo, lo habría redactado de la misma manera en que redactó la parte antes reseñada, y no en forma de párrafo con frases unidas por una conjunción.


(4) Surge de la exposición narrativa de la prueba que el perito que testificó contra los apelantes, Dr. Boyd Hernández Collazo, ocupa la posición de Asesor Mé-dico del Tribunal Examinador de Médicos. Sin embargo, no surge de ahí que éste participara en el procedimiento criminal en representación de dicho organismo ni que su opinión fuese la formulada por dicho organismo.


(5) No todos los naturópatas practican la medicina biomagnética ni utilizan imanes en los métodos que emplean. De la propia definición de “doctor en naturopa-tía” citada por la mayoría, surge que existen naturópatas que utilizan otros métodos sicológicos, fisiológicos o mecánicos que conllevan el uso de plantas, alimentos natu-rales, hierbas y otros tipos. Los apelantes alegaron, en reconsideración, que otros naturópatas utilizan además los métodos siguientes: manipulación articular, gimna-sia, hidroterapia, productos homeopáticos, proteínas, vitaminoterapia, aceites vege-tales, frutas y otros. Ello no obstante, el resultado al que llega la mayoría convierte en delito grave la práctica de todos los naturópatas que existen hoy en Puerto Rico, sin distinción ni excepción alguna, y sin haberles dado la oportunidad de ser oídos.


(6) En Puerto Rico existen al menos dos instituciones de este tipo: el Instituto Paladi y el Seminary College.


(7) Surge del alegato del Procurador General que, en ocasión de estudiar un proyecto de ley sobre la reglamentación del ejercicio de la naturopatía, la mayoría de los grupos antes mencionados comparecieron ante el Senado.


(8) De hecho, surge de la opinión de la mayoría que la Legislatura, en varias ocasiones, ha optado por no reglamentar la práctica de la naturopatía de manera expresa.


(9) De hecho, la literatura que los apelantes le entregaron a cada agente encu-bierto dice lo siguiente:
“¿QUE ES MEDICINA HOLISTICA?
“El concepto holístico no define necesariamente una condición específica de una enfermedad. En lugar de ello, trata de fomentar los poderes de sanación natural que todos tenemos, de modo que nos permita activar las fuerzas sicológicas necesarias *166para la curación no importa la enfermedad que padezcamos.
“La medicina holística trata el cuerpo como un todo y no como un conjunto de partes. Atiende la triple salud del cuerpo: la salud mental, física y espiritual (nuestra energía).”


(10) En su testimonio, el propio perito de El Pueblo admitió que, aunque la hoja de recomendaciones que los apelantes le entregaron a los agentes encubiertos conte-nía los elementos de una receta, los apelantes recomendaron únicamente el uso de vitaminas y minerales que se pueden conseguir en cualquier farmacia sin receta médica. De hecho, en su alegato, el Procurador General define la naturopatía como un “sistema terapéutico que no utiliza fármacos ni cirugía, tratando las enfermeda-des agresivamente con medios naturales”.